DETAILED ACTION
This Reasons for Allowance is in response to applicants’ amendment and remarks filed on 09/01/2022.  Claims 1, 3, 5, 12, 14, 16-18, and 20 have been amended, and Claims 2, 8, 10, 11, and 19 have been canceled.  Claims 1, 3-7, 12-18, and 20 are currently pending and have been considered as follows.
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 12-18, and 20 are allowed.
Response to Arguments
Applicants’ arguments on pages 10-14 of the Remarks filed 09/01/2022 have been fully considered, and they are persuasive in view of the amendment to the claims.  
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
Amended independent Claims 1, 18, and 20 are allowed for the reasons argued by applicants on pages 10-14 of the Remarks filed 09/01/2022.  Claims 3-7 and 12-17 depend upon respective independent claims above and are allowed by virtue of their dependencies.
Although, the prior art of record MATHEWS et al. (US 20130189953 A1) discloses a “method for authenticating a user transaction based upon scanned wireless signals is disclosed and includes receiving a wireless fingerprint from a mobile unit associated with a transaction by a user at a location, determining if the received wireless fingerprint matches a stored wireless fingerprint associated with the location, and authorizing the transaction if the received wireless fingerprint matches the stored wireless fingerprint associated with the location. If the location is not known or known as a "bad" location, additional information to authenticate the user or transaction can be requested from the user via a phone call, push notification within an application or a text message” [Abstract],
None of the prior art of record teaches individually or in combination the limitations listed below as recited in applicants’ independent claims:
[Claim 1] “providing, by the computer, a location of the access device to a second computer, wherein a mapping between locations of access devices and wireless networks is accessible to the second computer; requesting, by the computer and from the second computer, network data for the wireless networks; receiving, by the computer and from the second computer, the network data based on a set of wireless networks that are proximate to the access device during the transaction… the transaction and the one or more previous transactions associated with the access device; and responsive to determining that the difference exceeds a threshold number of new wireless networks”;
[Claim 18] “providing a location of the access device to a second computer, wherein a mapping between locations of access devices and wireless networks is accessible to the second computer; requesting, from the second computer, network data for the wireless networks; receiving, from the second computer, the network data based on a set of wireless networks that are proximate to the access device... the transaction and the one or more previous transactions associated with the access device; and responsive to determining that the difference exceeds a threshold number of new wireless networks”;
[Claim 20] “the network data including a request, by the computer to a second computer, for the network data, the second computer maintaining a mapping between locations of access devices and wireless networks, and wherein the computer determines a difference between the network data and previous network data, wherein the previous network data is based on one or more previous sets of wireless networks that were proximate to the communication device during one or more previous transactions, wherein determining the difference between the network data and the previous network data comprises determining that the set of wireless networks includes a number of new wireless networks that are not included in any of the one or more previous sets of wireless networks, the transaction and the one or more previous transactions associated with the access device or the communication device”.
The closest prior art made of record and cited consisted of the following references.
Wootton et al. (US 9474042 B1) disclosed providing a first transceiver disposed at a first location within a detection area; providing a second transceiver disposed at a second location within said detection area; a computer server communicably coupled to said first transceiver; said first transceiver receiving a first set of wireless signals from said second transceiver when no human is within said detection area; said computer server receiving a first set of signal data from said first transceiver, said first set of signal data comprising data about properties of said first set of wireless signals; said computer server creating a baseline signal profile for wireless communications from said second transceiver to said first transceiver, said baseline signal profile being based at least in part on said properties of said first set of wireless signals in said first set of signal data when no human is present in said detection area; said first transceiver receiving a second set of wireless signals from said second transceiver; said computer server receiving a second set of signal data from said first transceiver, said second set of signal data comprising data about properties of said second set of wireless signals; and said computer server determining if a human is present within said detection area, said determination based at least in part on a comparison of said properties of said second set of wireless signals in said second set of wireless signal data to said baseline signal profile.
Poli (US 20160308865 A1) disclosed facilitating the monitoring and detection of a device relocation. A location fingerprint may be generated for a device, wherein the location fingerprint includes information associated with proximal devices. Proximal devices may be identified based on communications received by the device from the proximal devices, and may include devices that are determined to be near in proximity to the device. A baseline location fingerprint may be generated at an instance when the device is expected to be within a designated premise. Subsequent captures of a location fingerprint of the device may be periodically or conditionally taken, and the subsequent location fingerprints may be compared to the baseline location fingerprint. If a significant difference exists between a subsequent location fingerprint and the baseline location fingerprint, a determination may be made that the device has potentially been relocated away from a designated premise
Pathuri et al. (US 20170079079 A1) disclosed associating devices and users with a local area network using network identifiers are provided.  A method may include receiving, at a computing device, a communication including a unique identifier for a network device connected to a network. The method may further include using the unique identifier to determine properties of the network device and generating a network identifier for the network, wherein the network identifier includes an indication of a time at which the network identifier is generated, an indication of the computing device, and an indication of the network device properties. The method can also include transmitting the network identifier, wherein when the network identifier is received, the network identifier facilitates identifying the network and associating the network device with the network.
Thoresen et al. (US 20180270608 A1) disclosed wireless device detection, information, tracking, and authentication within a platform that enables users to detect wireless devices, obtain stored information about wireless devices, and authenticate wireless devices for a variety of purposes including determining similarity of devices based upon prior network connections, pinpointing the location of the device, verifying the cryptographic signature of the device, obtaining metadata associated with the device, and controlling the device to perform a particular action such as alerts and notifications. An example WDDTAS platform includes a server, one or more edge sensors communicatively connected to wireless/wired devices with or without software to configure the device to perform as an electronic tag and connected to electronic smart tags, and a persistent data repository.
However, the prior art of record, taken by itself or in any combination, do not anticipate or make obvious the invention of the present application and in particular the claim features listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Jana et al., (“On Fast and Accurate Detection of Unauthorized Wireless Access Points Using Clock Skews”, August 2009, IEEE Transactions on Mobile Computing, vol. 9, no. 3, pp. 449-462)
Partheesh et al. (US 20120172027 A1) is cited for a geofence service that enables various operations based a user's current geographic position.
HEFETZ (US 20120244885 A1) is cited for detection of misuse of an identity during an electronic transaction based on wireless terminal location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

09.03.2022